         Case 1:20-cv-00731-PAE Document 72 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TUTOR PERINI BUILDING CORP.,
individually and, as to Count I of the Complaint,
on behalf of all others similarly situated, pursuant
to Article 3-A of the N.Y. Lien Law,

                                       Plaintiff,
                       -v-

 NEW YORK CITY REGIONAL CENTER, LLC;
 GEORGE WASHINGTON BRIDGE BUS STATION
 AND INFRASTRUCTURE DEVELOPMENT FUND,
 LLC; GSNMF SUB- CDE 12 LLC; GSB NMTC
 INVESTOR LLC; LIIF SUB-CDE XXVI, LLC; DVCI
 CDE XIII, LLC; GWB NMTC INVESTMENT FUND
 LLC; GWB LEVERAGE LENDER, LLC; GEORGE
 WASHINGTON BRIDGE BUS STATION AND
 INFRASTRUCTURE DEVELOPMENT FUND,
 PHASE II, LLC; UPPER MANHATTAN
 EMPOWERMENT ZONE DEVELOPMENT
 CORPORATION; SLAYTON VENTURES, LLC;
 SLAYTON EQUITIES; SJM PARTNERS INC.;                                 20 Civ. 731 (PAE)
 PAUL SLAYTON, an individual, STEPHEN GARCHIK,
 an individual; WILLIAM “TREY” BURKE, an individual,                       ORDER
 STEPHEN McBRIDE, an individual; and DOES 1-300,
 inclusive,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On January 27, 2020, plaintiff filed the complaint. Dkt. 1. On March 24, 2020, plaintiff

filed an amended complaint. Dkt. 61. On April 20, 2020, defendants filed several motions to

dismiss the amended complaint under Rule 12 of the Federal Rules of Civil Procedure. See

Dkts. 63–70. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under

Rule 12(b) to amend the complaint once as a matter of course.
          Case 1:20-cv-00731-PAE Document 72 Filed 04/24/20 Page 2 of 2



       Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

May 11, 2020. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by June 1, 2020, defendant shall each: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by May 11, 2020. Defendants’ replies, if any, shall be served

by May 25, 2020. At the time any reply is served, the moving parties shall supply the Court with

two (2) courtesy copies of all motion papers by mailing or delivering them to the Thurgood

Marshall United States Courthouse, 40 Centre Street, New York, New York 10007.


       SO ORDERED.


                                                               PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 24, 2020
       New York, New York




1
 If defendants file new motions to dismiss or rely on their previous motions, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ replies, if any, will be due seven days
after that.


                                                   2
